Citation Nr: 1704342	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-19 108	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES


1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left leg disorder, including pain and strain.

3.  Entitlement to an extraschedular rating for right lower extremity varicose veins for the period beginning July 1, 2009.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 16, 2008.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1956 to September 1959.

This case initially came to the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  A June 2008 decision denied service connection for a right knee disorder and a March 2009 decision denied entitlement to service connection for left leg varicose veins and pain, a heart disorder, and a TDIU.

With regard to the matter of the Veteran's claim for an extraschedular rating for right lower extremity varicose veins from July 1, 2009, the Board notes that he originally appealed an initial 20 percent rating assigned for that disability in a May 2006 rating decision.  However, in April 2007, he withdrew his appeal as to the initial rating aspect of it and limited his claim to a 40 percent "stepped increased rating."  This claim was then adjudicated and the Veteran perfected an appeal of it in July 2008.  In November 2008, the Veteran withdrew his appeal of entitlement to an increased rating for right leg varicose veins.  As noted in the Introductions to the Board's October 2014 and September 2015 decisions/remands, this withdrawal was made before the appeal was transferred to the Board, it was effective on the date that it was received.  38 C.F.R. § 20.204 (2016).  As such, the claim on appeal does not originate from any of the adjudicatory actions taken with respect to the rating assigned for the Veteran's right leg varicose veins prior to November 2008. Nevertheless, the Board is not prevented, under the rules governing effective dates of increased rating claims, 38 C.F.R. § 3.400(o) (2016), from considering evidence from up to a year prior to the Veteran's November 5, 2008 request for a TDIU.

From May 5, 2009 through June 30, 2009, the Veteran received a temporary total rating based on the need for convalescence.  38 C.F.R. § 4.30 (2016).

In October 2012, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In its October 2014 decision, the Board denied the Veteran's claims for service connection for a right knee disorder, a left leg disorder including varicose veins, pain, and strain, and a heart disorder.  At that time, the Board remanded his claims for a rating higher than 40 percent for right lower extremity varicose veins and a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran appealed that part of the Board's October 2014 decision that denied his claims for service connection for right knee, left leg, and heart disorders, to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court affirmed the Board's decision as to its denial of service connection for left leg varicose veins and a heart disorder, vacated that part of the Board decision that denied service connection for a right knee disorder and left leg pain and strain, and remanded those matters to the Board for further action.  A copy of the Court's Memorandum Decision is in the claims file.

In its September 2015 decision, the Board granted a 100 percent rating for right lower extremity varicose veins from January 16, 2008 to May 5, 2009, and a 60 percent rating from July 1, 2009.  The Board remanded the matters of an extraschedular rating for the right lower extremity varicose veins from July 1, 2009 and a TDIU to the AOJ for further development, and remanded the matters of an initial rating higher than 30 percent for depression and an effective date prior to October 9, 2012 for the grant of service connection for depression for issuance of a statement of the case (SOC).

A February 2016 rating decision granted entitlement to a TDIU from July 1, 2009.  However, as mentioned above, the Board is not prevented, under the rules governing effective dates of increased rating claims, 38 C.F.R. § 3.400(o), from considering evidence from up to a year prior to the Veteran's November 5, 2008 TDIU claim.  Thus, the matter of entitlement to a TDIU from November 5, 2007 to January 16, 2008 remains on appeal.

A March 2016 rating decision granted a 70 percent rating for depression and special monthly compensation at the housebound rate from October 9, 2012.  In March 2016, a SOC was issued as to the claims for an increased initial rating for depression and an effective date earlier than October 9, 2012 for the grant of service connection for depression.  A substantive appeal was not received as to either matter.  

In May 2016, the Veteran's attorney filed a notice of disagreement with the 70 percent rating for depression (5/31/16 Notice of Disagreement).  However, in July 2016, the attorney stated that the Veteran no longer wished to continue this appeal (7/26/16 Third Party Correspondence).  


FINDING OF FACT

On January 23, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See January 23, 2017 correspondence (stating that the Veteran was "withdrawing all appeals for [the Veteran] because he is already receiving the maximum amount of benefits from the VA").  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
                                                      Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


